Title: To John Adams from Jonathan Dickinson Sergeant, 15 June 1776
From: Sergeant, Jonathan Dickinson
To: Adams, John


     
      Dear Sir
      Burln. 15. June 1776
     
     Jacta est Alea. We are passing the Rubicon and our Delegates in Congress on the first of July will vote plump. The Bearer is a staunch Whigg and will answer any Questions You may need to ask. Have been very busy here and have stole a Minute from Business to write this. In haste Yours,
     
      Jona D Sergeant
     
    